ITEMID: 001-105004
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF SZEL v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 5. The applicant was born in 1965 and lives in Budapest.
6. Detained at Unit II of the Budapest Correctional Facility from 9 September 2003 until 30 May 2005, the applicant was finally convicted of aggravated murder and sentenced to fifteen years of imprisonment on 20 April 2006 (case no. 1.Bf.931/2005/33).
7. Subsequently he has been detained at Budapest Prison. At this prison, he has spent altogether over 21 months in various cells of 8.3 m2 ground surface (accommodating three inmates, i.e. 2.76 m2 per person), 21 months in various cells of 6.3 m2 ground surface (accommodating two inmates, i.e. 3.15 m2 per person), over 9 months in a 6.3 m2 cell with single occupancy, and 9 months in a cell of 25 m2 ground surface (accommodating eight inmates, i.e. 3.125 m2 per person). In the material period, the average rate of occupancy of Budapest Prison was 150%; the national rate was 132% in October 2007 and 122% in July 2008.
8. The applicant’s complaint about the overcrowding addressed to the prosecutorial authorities in charge of the lawfulness of detention was to no avail. In reply to his similar complaint, the National Headquarters of Penitentiary Institutions admitted in its letter of 23 July 2008 the existence of the problem of overcrowding but pointed out that the prison authorities had no influence on the number of detainees to be held in the penitentiary institutions.
VIOLATED_ARTICLES: 3
